                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

VELMA M. HILL,                                          )
                                                        )
               Plaintiff,                               )
                                                        )
       v.                                               )      No. 4:19CV345 RLW
                                                        )
MEGAN J. BRENNAN, Postmaster General,                   )
                                                        )
               Defendant.                               )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant's Motion to Consolidate. (ECF No. 10)

Defendant moves the Court to consolidate this cause of action with another case Plaintiff has

filed in this District, Hill v. Brennan, Case No. 4: 19-cv-1315-JCH. For reasons that follow, the

Court finds the cases should be consolidated under Rule 42 of the Federal Rules of Civil

Procedure to avoid unnecessary costs and promote judicial efficiency.

       Plaintiff filed her prose Employment Discrimination Complaint in case number 4: 19-cv-

345-RL Won February 27, 2019 against Megan J. Brennan, the Postmaster General of the United

States. (ECF No. 1) She brings claims under Title VII of the Civil Rights Act, 42 U.S.C. §§

2000e, et seq., the Age Discrimination in Employment Act ("ADEA''), 29 U.S.C. §§ 621, et seq.,

the Americans with Disabilities Act ("ADA"), 42 U.S.C. §§ 12101, et seq., the Rehabilitation

Act, 29 U.S.C. §§ 701, et seq. (Id.   at~ 1)   She also claims harassment. (Id.)

       Specifically, Plaintiff claims between December 2012 and December 2013, while she

was employed at the Chouteau Post Office, employees for the U.S. Postal Service ("USPS")

discriminated against her because of her physical/mental disability, race, and age; harassed her;

failed to accommodate her disability; subjected her to terms and conditions of employment
which were different from other similarly situated employees; retaliated against her; and created

a hostile work environment. (Id. at iii! 4-5, 10-12) She requests money damages and requests

reassignment and relocation. (Id. at p. 7) Defendant filed an Answer, and the Court set the case

for a Rule 16 conference. (ECF Nos. 8, 9) However, pursuant to Defendant's Motion to

Consolidate, the Court canceled the Rule 16 conference pending disposition of the motion. (ECF

No. 11)

       On May 15, 2019, Plaintiff filed another pro se Employment Discrimination Complaint

against Defendant Megan J. Brennan under the ADEA, ADA, Rehabilitation Act, and for

harassment. Hill v. Brennan, Case No. 4:19-cv-1315-JCH (ECF No. 1if1) Plaintiff claims

while employed at the Gaffney Post Office in St. Louis, Missouri from October 2015 through

February 2016, employees of the USPS discriminated against her because of her physical/mental

disability, race, and age; harassed her; failed to accommodate her disability; subjected her to

terms and conditions of employment which were different from other similarly situated

employees; retaliated against her; and created a hostile work environment. (Id. at iii! 4-5, 10-12)

Plaintiff seeks monetary damages in her request for relief. (Id. at p. 7) On July 9, 2019, United

States District Judge Jean C. Hamilton dismissed Plaintiffs ADA claim without prejudice and

directed the Clerk of the Court to issue process as to the remaining claims. (ECF No. 4)

Defendant filed her Answer on September 24, 2019. (ECF No. 10)

       In her motion to consolidate, Defendant argues the Court should consolidate case number

4:19-cv-1315-JCH with the lower numbered case, 4:19-cv-345-RLW. Defendant asserts both of

Plaintiffs Complaints include similar allegations against the same Defendant, Postmaster

General Megan J. Brennan. Defendant acknowledges the allegedly discriminatory conduct




                                                 2
occurred at two different postal locations. However, she contends both Complaints center

around common questions of law and fact pertaining to Plaintiffs employment with the USPS.

       Under Rule 42 of the Federal Rules of Civil Procedure, consolidation of cases is proper

"if actions before the court involve common questions oflaw or fact." Fed. R. Civ. P. 42(a). A

district court has broad discretion in determining whether to order consolidation. Enter. Bank v.

Saettele, 21F.3d233, 235 (8th Cir. 1994). "The threshold issue is whether the proceedings

involve a common party and common issues of fact or law.... The mere existence of common

issues, however, does not mandate that the cases be joined." A. O.A. v. Doe Run Res. Corp., No.

4:11 CV 44 CDP, 2016 WL 1182631, at *2 (E.D. Mo. Mar. 28, 2016) (internal citation omitted).

The purpose of consolidation is to promote convenience and economy in the administration of

actions. Saettele, 21 F.3d at 235 (citation omitted). However, consolidation is not appropriate if

it leads to inefficiency, inconvenience, or unfair prejudice to a party. E. E. 0. C. v. HBE Corp.,

135 F.3d 543, 551 (8th Cir. 1998).

       Here, the Court finds consolidation of Plaintiffs causes of action is warranted. Plaintiffs

Complaints are against the same Defendant, Megan J. Brennan, Postmaster General. Further,

although the alleged discriminatory actions occurred at different post office locations and

involved different employees, both Complaints involve common questions of law and fact.

Plaintiff alleges USPS employees at the Chouteau Post Office and the Gaffney Post Office

subjected her to discrimination, harassment, disparate treatment, and a hostile work environment.

Specifically, Plaintiff claims employees at both locations retaliated against Plaintiff for prior

EEO activity, called Plaintiff disparaging names and made hurtful statements about her, failed to

accommodate her disability, and allowed other employees similarly situated to Plaintiff to take

breaks and work 4-hour days, while Plaintiff had to clock in/out and work 8-hour days.



                                                  3
       The Court finds each Complaint raises employment discrimination claims based on

common questions of law and fact against the same Defendant. Therefore, consolidation would

serve the interests of justice, avoid unnecessary costs, and promote judicial efficiency. See

Headrickv. Glass, No. 4:18-CV-1683 CDP, 2019 WL 2437028, at *1 (E.D. Mo. June 11, 2019)

(finding consolidation proper where each complaint alleged civil rights violations based on

common questions oflaw and fact against the same or similar defendants); Thompson v.

Curators of Univ. of Missouri, No. 4:09CV2083 FRB, 2010 WL 174318, at *1 (E.D. Mo. Jan.

15, 2010) (consolidating two similar employment discrimination actions against defendants

where they involved common issues oflaw and fact). Because consolidation is justified, the

cases will be consolidated into the lowest case number pursuant to Rule 4.03 of the Local Rules

of the United States District Court for the Eastern District of Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Postmaster General Megan J. Brennan's

Motion to Consolidate (ECF No. 10) is GRANTED. The Clerk of the Court shall reassign

Velma M Hill v. Megan J Brennan, No. 4:19-cv-1315-JCH to the undersigned for full

disposition. The Clerk of the Court shall docket a copy of this Memorandum and Order in the

action before Judge Hamilton.

       The Court will set this case for a Rule 16 scheduling conference by separate Order.

       Dated this 24th day of September, 2019.



                                                  ·~
                                                 ~UNITED STATES DISTRICT JUDGE




                                                 4
